DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fuji, Katsuyuki  et al. (JP-H08207298-A)  (hereinafter Fuji, Katsuyuki et al.).
Regarding Claim 1, Fuji, Katsuyuki et al. teaches a liquid ejecting apparatus (see Fig. 29) comprising: a head unit (see Figs. 21, 27-30) having heads that configure to eject a liquid in a first direction [Page 11, Paragraphs 4-6]; and a holding member (see Figs. 27-29) holding the head unit (see Figs. 21, 27-30), wherein the head unit (see Figs. 21, 27-30) has a first head, a second head adjacent to the first head, and disposed in a second direction orthogonal to the first direction with respect to the first head, and a third head adjacent to the second head, and disposed in the second direction with respect to the second head [Page 12, Paragraphs 10-19, see Figs. 21, 28-29], the first head has a first gripping portion (83, Fig. 21) for gripping the first head, the first gripping portion being provided on an upper surface facing a fourth direction opposite to the first direction [Page 12, Paragraphs 10-19, see Figs. 21, 28-29], the second head has a second gripping portion (83) for gripping the second head, the second gripping portion being provided on the upper surface facing the fourth direction [Page 12, Paragraphs 10-19, see Figs. 21, 28-29], the third head has a third gripping portion (83) for gripping the third head, the third gripping portion being provided on the upper surface facing the fourth direction [Page 12, Paragraphs 10-19, see Figs. 21, 28-29], and a distance between the first head and the second head in the second direction and a distance between the second head and the third head in the second direction are narrower than a thickness of a finger of a human hand [Page 11, Paragraph 2, see Figs. 28-29], and a maximum distance between the first gripping portion (83) and the second gripping portion (83) and a maximum distance between the second gripping portion (83) and the third gripping portion (83) are equal to or larger than the thickness of the finger of the human hand [see Figs. 28-29].
Allowable Subject Matter
5.	Claims 1-8, 11-13, 15 allowed. 
The following is a statement of reasons for the indication of allowable subject matter: The primary reason for the allowance of claims 1-8, 13 is the inclusion of the limitation a liquid ejecting apparatus that includes positioning a second gripping portion of a second head with respect to a third direction is different from the positioning of a first gripping portion of a first head and a third gripping portion of a third head with respect to the third direction.  It is these limitations found in the claims, as it is claimed in the combination, that has not been found, taught, or suggested by the prior art of record, which makes these claims allowable over the prior art.
The primary reason for the allowance of claims 11-12, 15 is the inclusion of the limitation a liquid ejecting apparatus that includes a maximum distance between a first and second gripping portion of a first and second head and a maximum distance between the second and third gripping portion of the second and third head are 15 mm or larger.  It is these limitations found in the claims, as it is claimed in the combination, that has not been found, taught, or suggested by the prior art of record, which makes these claims allowable over the prior art.

Claims 10 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The primary reason for the allowance of claim(s) 10 is the inclusion of the limitation of a liquid ejecting apparatus that includes wherein a thickness of a finger of a human hand is the thickness of a human thumb.  It is this limitation found in the claims, as it is claimed in the combination, that has not been found, taught, or suggested by the prior art of record, which makes these claims allowable over the prior art.
The primary reason for the allowance of claim(s) 14 is the inclusion of the limitation of a liquid ejecting apparatus that includes wherein a height of a first gripping portion is 18 mm or larger and a width of the first gripping portion is from 20 mm to 50 mm.  It is this limitation found in the claims, as it is claimed in the combination, that has not been found, taught, or suggested by the prior art of record, which makes these claims allowable over the prior art.
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA SOLOMON whose telephone number is (571)272-1701. The examiner can normally be reached Monday - Friday, 9:30am -6pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-2663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/LISA SOLOMON/Primary Examiner, Art Unit 2853